Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered October 31, 2007, which granted respondent Greentree’s motion to dismiss claimant Slane’s leasehold claim, and order, same court and Justice, entered February 11, 2008, which, to the extent appealable, adhered upon renewal, to the prior decision, unanimously affirmed, without costs.
The clause in claimant’s lease waiving its right to compensation in condemnation awards precludes it from asserting leasehold claims and from participating in any fee simple award payable to the landlord (see Matter of New York State Urban Dev. Corp. v Nawam Entertainment, Inc., 57 AD3d 249, 250 [2008]). No compensable tenant improvements, as defined under the lease, existed on the property at the time of the condemnation.
Claimant offered no new facts on renewal that would have altered the prior determination (see Yerushalmi v Abed Realty Corp., 58 AD3d 491 [2009]). Concur—Saxe, J.E, Friedman, Sweeny, Acosta and Freedman, JJ.